DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response filed on 02/18/2021 has been considered by the Examiner. Currently claims 1-24 are pending, claims 15-23 are drawn to a non-elected embodiment, and claim 24 is newly added. A complete action on the merits of claims 1-14 and 24 follows below.
Claim Objections
Claim24 objected to because of the following informalities:  
In claim 24 line 4 amend “a inner polyethylene” to recite –an inner polyethylene--.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis (4,756,311) in view of Trinh (2004/0244412).
Regarding claim 1, Francis teaches a thermotherapeutic pad ([Abstract] Microwavable instant and/or cold pack gel package including an envelope fabricated from a laminate, for example, of films of synthetic resins and an aqueous gel in said envelope) comprising:
a pouch formed from at least one laminate sheet (Fig. 1) comprising: the at least one laminate sheet including a nylon layer and an inner polyethylene layer, wherein the nylon layer is disposed outside the inner layer, and wherein the inner polyethylene layer is to contain and surround the content of the pouch and wherein the intermediate nylon layer is isolated from the content of the pouch by the inner polyethylene layer (inner film  18 of polyethylene layer and an outer layer or film 20 either of nylon or nylon sclair ; Col. 2 lines 67-68 and Col. 3 lines 1-2  The envelope 10 contains a liquid or paste or gel which has a low freezing point and a high boiling point and is preferably a gel. Based on the disclosure and Fig. 2 inner layer film 18 surrounds the gel and nylon layer 20 is isolated from the gel by polyethylene layer 18 ), and 

a thermotherapeutic composition pre-loaded into the pouch and contained and surrounded by the inner polyethylene layer of the at least one laminate sheet, the thermotherapeutic composition for providing (gel 22, Fig. 1 contained and surrounded by polyethylene layer 18), when the pouch is applied against a body part, hot therapy when the therapeutic composition is cooled (envelope 10 is a thermal gel pack capable of various uses, such as to warm the hands or to warm or cool an injured or painful part of the body; Col 1 lines 26-29). 
Francis teaches resisting cracking and reducing leakage of the thermotherapeutic composition from the pouch (Col. 5 lines 3-10 the laminated plastic bags maintained their integrity without rupture or formation of pin holes).
With respect to the functional limitation “the intermediate nylon layer is to resist cracking due to cooling of the therapeutic pad to reduce leakage of the thermotherapeutic composition from the pouch,” it is the Examiner's position that the resistance to cracking due to cooling is a property of the nylon material of the thermotherapeutic pad. It is noted that Applicant in paragraph [0031] of the Specification indicates, “Nylon material can provide certain advantages over vinyl material. For example, nylon material can be more crack resistant than vinyl material, which allows for the thermotherapeutic pad to be exposed to cooler temperatures, including temperatures suitable for cold therapy. Nylon is also better suited for use in microwave 
Francis does not teach an outer polyester layer. However, Trinh teaches a thermal therapy device comprising an outer cover made from normally woven and/or non-woven polyester [0027]. Therefore, it would have been obvious to one of ordinary skill in the art to provide for a polyester outer cover for the device of Francis since it is flexible, easy to wash, can be used on a body part, and be water impermeable.
Regarding claim 24, Francis teaches use of a thermotherapeutic pad for cold therapy ([Abstract] Microwavable instant and/or cold pack gel package including an envelope fabricated from a laminate, for example, of films of synthetic resins and an aqueous gel in said envelope) including cooling the thermotherapeutic pad and a thermotherapeutic composition pre-loaded into a pouch of the thermotherapeutic pad (Col 1 lines 26-29), wherein the thermotherapeutic composition is contained and surrounded by an inner polyethylene layer of a laminate sheet that forms the pouch (gel 22, Fig. 1 contained and surrounded by polyethylene layer 18), the laminate sheet further including a nylon layer, wherein the nylon layer is disposed outside the inner polyethylene layer , wherein the intermediate nylon layer is isolated from the content of the pouch by the inner polyethylene layer (inner film  18 of polyethylene layer and an outer layer or film 20 either of nylon or nylon sclair ; Col. 2 lines 67-68 and Col. 3 lines 1-2  The envelope 10 contains a liquid or paste or gel which has a low freezing point and a high boiling point and is preferably a gel. Based on the disclosure and Fig. 2 inner layer film 18 surrounds the gel and nylon layer 20 is isolated from the gel by polyethylene layer 18), wherein the inner polyethylene layer permanently seals the pouch closed with a heat seal (Fig. 1 plastic envelope 10 is sealed at both ends 12, 14 or down the back conventional procedures e.g. heat sealing, dielectric treating, etc.; Col. 2 lines 59-61)
Francis teaches resisting cracking and reducing leakage of the thermotherapeutic composition from the pouch (Col. 5 lines 3-10 the laminated plastic bags maintained their integrity without rupture or formation of pin holes).
With respect to the functional limitation “wherein the intermediate nylon layer resists cracking due to cooling of the thermotherapeutic pad to reduce leakage of the thermotherapeutic composition from the pouch,” it is the Examiner's position that the resistance to cracking due to cooling is a property of the nylon material of the thermotherapeutic pad. It is noted that Applicant in paragraph [0031] of the Specification indicates, “Nylon material can provide certain advantages over vinyl material. For example, nylon material can be more crack resistant than vinyl material, which allows for the thermotherapeutic pad to be exposed to cooler temperatures, including temperatures suitable for cold therapy. Nylon is also better suited for use in microwave 
Francis does not teach an outer polyester layer wherein the intermediate nylon layer is disposed between the inner polyethylene layer and the outer polyester layer. However, Trinh teaches a thermal therapy device comprising an outer cover made from normally woven and/or non-woven polyester [0027]. Therefore, it would have been obvious to one of ordinary skill in the art to provide for a polyester outer cover for the device of Francis since it is flexible, easy to wash, can be used on a body part, and be water impermeable.
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis (4,756,311) in view of Trinh (2004/0244412), and in further view of Curie (Patent No. 4,687,688).
Regarding claim 2, Francis in view of Trinh teaches the limitations of claim 1 as previously rejected above. While Francis provides layers can be adhered to one another (claim 9) it is silent about specifically teaching an adhesive applied to one or more of the 
Regarding claim 3, Francis in view of Trinh and Curie teaches the limitations of claim 2 as previously rejected above. Curie teaches a polyethylene adhesive. 
Regarding claim 4, Francis in view of Trinh and Curie teaches the limitations of claim 3 as previously rejected above. While Curie in view of Trinh teaches the outer polyester layer can be laminated to the inner plastic layer [0070], it is silent about specifically teaching an additional polyethylene adhesive that bonds the outer polyester layer to the intermediate nylon layer. Curie teaches a polyethylene adhesive that adheres two layers.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to duplicate the adhesive layer taught by Curie and add the additional polyethylene adhesive that bonds the other layers (e.g. outer polyester layer to the intermediate nylon layers) since Curie teaches it has good adhesion and enough heat resistance (Col. 3, lines 7-10) and could prevent the inner pouch/layer from moving and generally ensure uniform thermal therapy.
. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis (4,756,311) in view of Trinh (2004/0244412), Curie (Patent No. 4,687,688), and Ota (Pub. No. 2009/0088825).
Regarding claim 6, Francis in view of Trinh and Curie teaches the limitations of claim 5 as previously rejected above. The combination does not teach wherein the warp knitted polyester fabric has a weight of approximately 120 grams per square meter. However, Ota teaches a heating or cooling bag comprising a fibrous layer containing a woven or knit fabric of polyester material wherein the thickness of 120 grams per square meter [0065]. Francis and Trinh provide a therapeutic bag comprising a plurality of laminate layers that are within the field of invention and therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the warp knitted polyester fabric in the combination to achieve the claimed weight since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05). 
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis (4,756,311) in view of Trinh (2004/0244412), Curie (Patent No. 4,687,688), Ota (Pub. No. 2009/0088825), and in further view of Raman (Pub. No. 2011/0230810).

Regarding claim 8, Francis in view of Trinh, Curie, Ota, and Raman teaches the limitations of claim 7 as previously rejected above. Francis teaches wherein the at least one laminate sheet has a thickness of approximately 2.5 thousands of an inch (an inner film 18 of polyethylene having a thickness of two mils and an outer layer or film 20 of nylon about the same thickness). Francis two thousands of an inch reads on the claimed approximately 2.5 thousands of an inch and therefore reads on the claimed invention. 
Regarding claim 9, Francis in view of Trinh, Curie, Ota, and Raman teaches the limitations of claim 8 as previously rejected above. Francis teaches wherein the pouch is permanently sealed closed by one or more heat bonded seams (Col. 2 lines 63 heat sealing or dielectric treating).  
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis (4,756,311) in view of Trinh (2004/0244412), Curie (Patent No. 4,687,688), Ota (Pub. No. 2009/0088825), Raman (Pub. No. 2011/0230810), and in further view of Barone (Patent No. 6024761).
Regarding claim 10, Francis in view of Trinh, Curie, Ota, and Raman teaches the limitations of claim 9 as previously rejected above. While the combination provides for all the claimed layers and material where the perimeter of the sheets are permanently sealed together, it is silent about specifically teaching first and second laminate sheets comprising the claimed layers and material. 
However, Barone teaches a thermotherapeutic pad within the same field of invention generally comprising a first and second laminate sheet wherein the first and second laminate sheet each having an outer polyester layer (first and second elastic members 36 and 39 may each be selected from natural or synthetic rubber, or any number of polymeric materials… Suitable materials include, but are not limited to polyesters; Col. 9 lines 5-12), intermediate nylon layer (carrier layers 37, and 40 are preferably formed from, but not limited to nylon; Col. 9 lines 15-20) and inner polyethylene layer (it is preferred that base material 70 and/or cover material 72 be made of thermoplastic materials… Such materials include, but are not limited to, polyethylene; Col. 19 lines 6-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include the first and second laminates since the device provides good conformity to a user’s body [Abstract]. 
Regarding claim 11, Francis in view of Trinh, Curie, Ota, Raman, and Barone teaches the limitations of claim 10 as previously rejected above. Francis teaches gel material capable of being heated and cooled (envelope 10 is a thermal gel pack capable . 
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis (4,756,311) in view of Trinh (2004/0244412), and in further view of Fortney (Patent No. 5,111,810).
Regarding claims 12 and 13, the combination teaches the limitations of claim 1 as previously rejected above. The combination does not teach at least one strap having a fixed end affixed to a portion of the pouch, and at least one buckle being fixed to another portion of the pouch, the at least one strap anchored by the at least one buckle. However, Fortney teaches straps 11 attached to an outer sheet 20 and buckles 12 which can secure a holder containing thermal compress; wherein the free hand pulls on the ends 14 of the straps 11 to secure the holder 10 to the arm.  Alternatively, hook-and-loop fastening means (VELCRO) permanently attached to elastic straps can be employed, as well as strap-and-buckle fastening means other than that shown in FIG. 1 (Col. 3, lines 58-68).  Other embodiments in Fortney also teach a fastener at a free end opposite the fixed end (Fig. 7B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Francis to provide for at least one strap affixed to a portion of the pouch, the at least one strap having a fastener at the free end, and to further provide at least one buckle for the purpose of providing adjustable fastening means that are sufficiently long to secure said holder to an affected body part (Claim 1 (2)) as taught by Fortney. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francis (4,756,311) in view of Trinh (2004/0244412), Curie (Patent No. 4,687,688), and in further view of Fortney (Patent No. 5,111,810).
Regarding claim 14, Francis teaches a thermotherapeutic pad ([Abstract] Microwavable instant and/or cold pack gel package including an envelope fabricated from a laminate, for example, of films of synthetic resins and an aqueous gel in said envelope) comprising:
a pouch formed from at least one laminate sheet (Fig. 1) comprising: the at least one laminate sheet including a nylon layer and an inner polyethylene layer, wherein the nylon layer is disposed outside the inner layer, and wherein the inner polyethylene layer is to contain and surround the content of the pouch and wherein the intermediate nylon layer is isolated from the content of the pouch by the inner polyethylene layer (inner film  18 of polyethylene layer and an outer layer or film 20 either of nylon or nylon sclair ; Col. 2 lines 67-68 and Col. 3 lines 1-2  The envelope 10 contains a liquid or paste or gel which has a low freezing point and a high boiling point and is preferably a gel. Based on the disclosure and Fig. 2 inner layer film 18 surrounds the gel and nylon layer 20 is isolated from the gel by polyethylene layer 18 ), and 
the pouch being permanently sealed closed by one or more heat bonded seams that bond the inner polyethylene layer to the inner polyethylene layer (plastic envelope 10 is sealed at both ends 12 , 14 or down the back conventional procedures e.g. heat sealing, dielectric treating, etc.) and 
a thermotherapeutic composition pre-loaded into the pouch and contained and surrounded by the inner polyethylene layer of the at least one laminate sheet, the 
Francis teaches resisting cracking and reducing leakage of the thermotherapeutic composition from the pouch (Col. 5 lines 3-10 the laminated plastic bags maintained their integrity without rupture or formation of pin holes).
With respect to the functional limitation “the intermediate nylon layer is to resist cracking due to cooling of the therapeutic pad to reduce leakage of the thermotherapeutic composition from the pouch,” it is the Examiner's position that the resistance to cracking due to cooling is a property of the nylon material of the thermotherapeutic pad. It is noted that Applicant in paragraph [0031] of the Specification indicates, “Nylon material can provide certain advantages over vinyl material. For example, nylon material can be more crack resistant than vinyl material, which allows for the thermotherapeutic pad to be exposed to cooler temperatures, including temperatures suitable for cold therapy. Nylon is also better suited for use in microwave ovens.”  Accordingly the functional limitation of “resist to cracking” is a property of nylon with respect to a vinyl material and Francis provides for a nylon layer. Essentially, a showing in the art of material which read on the compositions instantly recited and administered based on the broadest reasonable interpretation of the instant specification will be considered to read on those compositions administered in the instant claims. If the composition is physically the same, it must have the same 
Francis does not teach an outer polyester layer. However, Trinh teaches a thermal therapy device comprising an outer cover made from normally woven and/or non-woven polyester [0027]. Therefore, it would have been obvious to one of ordinary skill in the art to provide for a polyester outer cover for the device of Francis since it is flexible, easy to wash, can be used on a body part, and be water impermeable. 
Francis provides adhering the intermediate nylon layer and the inner polyethylene layer via head bond seams but is silent about specifically teaching a first adhesive and a second adhesive to bond the outer polyester layer to the intermediate layer. However, Curie teaches a multi-layer bag comprising a nylon layer, a polyethylene layer and an adhesive layer between the first two layers; wherein the adhesive layer has a fraction of linear low density polyethylene in its composition (Col. 2, lines 15-19). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide for an adhesive between the nylon layer and polyethylene layer since Curie teaches adhesive layer 16 must have good adhesion to both layers 12 and 14, and must have enough heat resistance…and still retain a good adhesion (Col. 3, lines 7-10) and could prevent the inner pouch/layer from moving to ensure uniform thermal therapy. 
The combination is silent about specifically teaching a second adhesive that bonds the outer polyester layer to the intermediate nylon layer. Curie teaches a 
The combination is silent about specifically teaching at least one strap having a fixed end affixed to a portion of the pouch, and at least one buckle being fixed to another portion of the pouch, the at least one strap anchored by the at least one buckle. However, Fortney teaches straps 11 attached to an outer sheet 20 and buckles 12 which can secure a holder containing thermal compress; wherein the free hand pulls on the ends 14 of the straps 11 to secure the holder 10 to the arm.  Alternatively, hook-and-loop fastening means (VELCRO) permanently attached to elastic straps can be employed, as well as strap-and-buckle fastening means other than that shown in FIG. 1 (Col. 3, lines 58-68).  Other embodiments in Fortney also teach a fastener at a free end opposite the fixed end (Fig. 7B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device to provide for at least one strap affixed to a portion of the pouch, the at least one strap having a fastener at the free end, and to further provide at least one buckle for the purpose of providing adjustable fastening means that are sufficiently long to secure said holder to an affected body part (Claim 1 (2)) as taught by Fortney. 
Response to Arguments
Applicant’s remarks and amendments filed on 02/18/2021 have been considered but they are not persuasive.
The affidavit under 37 CFR 1.132 filed 02/19/2021 is insufficient to overcome the rejection of claims 1-14 based upon 35 U.S.C 103 (a) as set forth in the last Office action as it is not a proper rebuttal.
(1) The Examiner acknowledges that the Applicant recognized that a nylon layer in a thermotherapeutic pad is structurally more suitable than vinyl. It is the position of the Examiner that the prior art device (Francis) uses nylon in its thermotherapy pad and further provides that laminated plastic bags maintain their integrity without rupture or formation of pin holes; Col. 5 lines 3-10.
(2) The Examiner acknowledges the clarification by the Applicant that the disclosed exhibits and test results are reflective of the three-layer therapy pad which includes polyester, nylon, and polyethylene.  However, the test results do not include the results of the test performed on the closest prior art which is a therapy pad with an inner polyethylene layer and an outer nylon layer. It is the position of the Examiner that the device of Francis would perform in the same manner as the disclosed invention since it includes the nylon and polyethylene layers. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bowen (Patent No. 4,425,916) teaches a cap structure for application to the head of a patient to create a cold environment around the scalp portion of the patient ([Abstract]) wherein in one of the more preferred embodiments, wherein the plies are formed of a vinyl impregnated nylon type material which is highly durable and will not crack when subjected to substantial temperature changes (Col. 9 lines 10-15).
Biser (Patent No. 8,784,391) teaches in Col. 2 lines 35-50 “Although the nylon material may be more difficult to fabricate into a gel pack, the Applicants have discovered that nylon materials have several advantages over PVC-like materials in achieving gentle thermal pressure against a body part.  Nylon materials are stronger and provide greater protection against holes or defects in the gel pack; they allow more transmission of heat from the gel to the body part, both because thinner materials can be used (due to their increased strength) and because they may provide better heat conductivity; and nylon material can be safely heated in a microwave oven, whereas users are often warned against putting vinyl and PVC-like materials into microwave ovens.”
Another pertinent art provided by the Applicant is:
Reid (6,830,582) which teaches a therapeutic leak-proof bag for hot or cold treatment therapy of injuries. The bag is comprised of a first front wall and a first back wall sealed to one another such that they form a hollow chamber pocket 15. Walls 12, 14 may be comprised of three or more layers such as a layer of non-woven polypropylene on the outside of the ice bag, attached to a middle layer of nylon, which is then attached to a layer of white linear low-density polyethylene on the inside surface of the ice bag (Fig. 5; Col. 8 lines 29-40). The pouch is configured to receive frozen water, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794   
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794